                                         Case 4:19-cv-00054-YGR Document 118 Filed 05/15/20 Page 1 of 2




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         JAMES FABIAN,
                                   5                                                      Case No. 4:19-cv-00054-YGR
                                                       Plaintiff,
                                   6                                                      ORDER GRANTING IN PART PLAINTIFF’S
                                                  v.                                      ADMINISTRATIVE MOTION FOR RELIEF
                                   7                                                      FOR A CONTINUANCE TO DEADLINES;
                                         COLIN LEMAHIEU, ET AL.,                          REVISED PRETRIAL ORDER
                                   8
                                                       Defendants.                        Re: Dkt. No. 109
                                   9

                                  10          The Court has reviewed plaintiff James Fabian’s administrative motion for relief for a

                                  11   continuance to deadlines. (Dkt. No. 109.) The defendants oppose the administrative motion.

                                  12   (Dkt. No. 112.) In light of the ongoing coronavirus disease (COVID-19) pandemic, the Court
Northern District of California
 United States District Court




                                  13   GRANTS IN PART the administrative motion for a continuance, and continues the prior dates by
                                       approximately sixty (60) days. The Court HEREBY REVISES the pretrial dates as follows:
                                  14
                                                                    REVISED PRETRIAL SCHEDULE
                                  15
                                        PLAINTIFF1 TO FILE REPORT/OUTLINE OF A LIST OF
                                  16    EXPERT WITNESSES AND SUMMARY OF EXPERT               Wednesday, July 1, 2020.
                                  17    TESTIMONY BY:

                                  18    MOTION FOR CLASS CERTIFICATION FILED BY:             Tuesday, August 4, 2020

                                  19    OPPOSITION TO CLASS CERTIFICATION FILED BY:          Tuesday, October 20, 2020

                                  20    REPLY IN SUPPORT OF MOTION FOR CLASS
                                                                                             Tuesday, December 1, 2020
                                        CERTIFICATION FILED BY:
                                  21

                                  22    HEARING ON CLASS CERTIFICATION MOTION:               Tuesday, January 12, 2021

                                  23    EXPERT DISCLOSURES FOR CLASS CERTIFICATION
                                                                                             Tuesday, August 4, 2020
                                        OPENING REPORTS FILED BY:
                                  24

                                  25

                                  26          1
                                                 The Court notes that a typographical error in the minutes from the November 18, 2019
                                  27   hearing indicated that it was defendants who were to file such information by May 1, 2020. (See
                                       Dkt. No. 81.) The transcript from the hearing makes clear that it is Fabian who is to file such
                                  28   information. (See Dkt. No. 100 at 26-27.)
                                         Case 4:19-cv-00054-YGR Document 118 Filed 05/15/20 Page 2 of 2




                                   1    REBUTTALS FILED BY:                                   Tuesday, October 20, 2020

                                   2    EXPERT DISCOVERY CUTOFF DATE:                         Tuesday, December 1, 2020
                                   3

                                   4          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                   5   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                   6   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                   7          This Order terminates Docket Number 109.
                                   8          IT IS SO ORDERED.
                                   9   Dated: May 15, 2020
                                  10                                                   ______________________________________
                                  11                                                           YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
